United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0050
Issued: March 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 15, 2015 appellant filed a timely appeal from an August 6, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury to her lower back on June 8, 2015 in the performance of duty.

1

OWCP’s August 6, 2015 decision is contained in subsidiary file number xxxxxx007. The rest of the case record
is contained in master file number xxxxxx903.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 11, 2015 appellant, then a 56-year-old transportation security officer, filed an
occupational disease claim (Form CA-2) alleging that she sustained low back pain primarily on
the left side due to factors of her federal employment. She advised that her pain began after
working with oversize luggage for four hours.3 Appellant stopped work on June 8, 2015. She
became aware of her condition on June 8, 2015 and attributed it to her employment on
June 9, 2015.
Later, on June 23, 2015 appellant filed a traumatic injury claim (Form CA-1) alleging
that on June 8, 2015 she experienced low back pain due to continually lifting heavy bags.
By letter dated June 29, 2015, OWCP requested additional factual and medical evidence
regarding appellant’s occupational disease claim, including a detailed report from her attending
physician addressing the relationship between any diagnosed condition and the identified work
factors.
Appellant provides a June 10, 2015 report from Dr. Robert Contreras, Board-certified in
family medicine. Dr. Contreras had evaluated appellant for a “[s]elf-reported” low back injury,
noting that she worked in transportation security at the employing establishment. Appellant
obtained a history of back pain primarily on the left side after “lifting heavy suitcases and golf
bags all day” on June 8, 2010. Dr. Contreras diagnosed lumbar sprain and pain, a lumbar
paraspinal muscle spasm, and “[o]verexertion from lifting with repetitive movement.”
Additional reports from Dr. Contreras, dated June 10 and 12, 2015, reported that the
condition was caused or aggravated by employment. He listed the history of injury as lifting
suitcases and golf bags. Dr. Contreras referenced that he was rechecking appellant for low back
strain and noted that she had intended to speak with her supervisor but had not yet filed an injury
claim. He diagnosed lumbar pain, lumbar sprain, lumbar paraspinal muscle spasm, and
overexertion from repetitive motion. Dr. Contreras found that she could perform limited-duty
employment lifting up to 10 pounds. He noted that appellant “admits to keeping her back
aligned with a chiropractor that she has been using for over 30 years.” Dr. Contreras referred
appellant for physical therapy. In the form report of June 10, 2015, he checked a box marked
“yes” that the condition was caused or aggravated by employment.
In a June 10, 2015 statement of workplace injury form, appellant related that she was
working in the oversize area lifting gun cases and full golf bags. She reported that on June 8,
2015 at around 10:00 a.m. her back began hurting but she thought it would go away when she
stopped lifting. Appellant related that she reported the injury when the pain worsened.
Cornelious Roddy, appellant’s supervisor, acknowledged that on June 10, 2015 appellant
advised him that her back hurt but that she had told him that she did not believe that it was work
related. After he advised her to see her personal physician, she told him that the back pain was
due to her employment.
3

Appellant related that she became aware of her condition on June 9, 2015 after working in the oversize area;
however, the claim form indicated that she stopped work on June 8, 2015.

2

An employing establishment workers’ compensation official, Edward Schauer, related
that on June 11, 2015 appellant provided him with a medical report claiming that she had been
injured working oversize baggage. Appellant maintained that the injury occurred on June 8,
2015 but that she had not informed her supervisor on that date. Mr. Schauer advised that the
traumatic injury claim form was being developed as an occupational disease claim as the date of
injury was not known.
Dr. Contreras, in additional reports dated June 19 and July 7, 2015, diagnosed lumbar
pain, lumbar sprain, lumbar paraspinal muscle spasm, and overexertion due to lifting repetitively.
He found that appellant could perform modified employment lifting and pushing up to 30
pounds, but on July 7, 2015 he found that she could perform her usual employment and released
her from treatment.
On June 26, 2015 Dr. Richard Virgilio, an osteopath, diagnosed lumbar sprain that had
improved after a back injury and found that appellant could try her usual work duties and on
July 1, 2015 he noted that her back injury was improving and that she could try performing her
usual work duties.
The employing establishment controverted appellant’s claims and summarized the
statements made by appellant, Mr. Roddy, and Mr. Schauer.
The employing establishment again controverted appellant’s claim, by e-mail dated
July 23, 2015, as her allegations were not clear and as she initially told Mr. Roddy that her
condition was not work related. It further denied her assertion that she performed continuous
lifting, as the position provided for rotations every 30 minutes.
By decision dated August 6, 2015, OWCP denied appellant’s occupational disease claim.
It found that she had established that the work event occurred as alleged but that the medical
evidence failed to contain a diagnosis causally related to the claimed event. OWCP noted that
Dr. Virgilio diagnosed back pain on June 26, 2015 but found that pain was not a diagnosis under
FECA.
On appeal appellant argues that her physicians diagnosed lumbar sprain and spasms in
addition to pain. Her physicians also prescribed medication and placed her on modified duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the

4

5 U.S.C. § 8101 et seq.

3

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.8 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.9
ANALYSIS
Appellant filed an occupational disease claim alleging that she sustained low back pain
due to lifting heavy bags for four hours. She also filed a traumatic injury claim contending that
she experienced pain in her lower back after lifting heavy bags on June 8, 2015. OWCP
adjudicated appellant’s claim as an occupational disease; however, it appears from appellant’s
June 10, 2015 statement that she attributed her condition to working in the oversize area on
June 8, 2015 lifting heavy luggage. As appellant alleged an injury due to events occurring over
the course of a single workday, her claim is properly characterized as a claim for a traumatic
injury.10
OWCP accepted the occurrence of the identified work factor of appellant lifting oversize
luggage for four hours. The issue, consequently, is whether the medical evidence establishes that
she sustained an injury as a result of lifting heavy luggage on June 8, 2015.
The Board finds that the medical evidence is insufficient to establish that appellant
sustained a low back condition as a result of the June 8, 2015 employment incident. In his
June 10, 2015 report, Dr. Contreras evaluated her for a back injury that he indicated was selfreported. He noted that on June 8, 2010 appellant felt pain mostly in the left side of her back
after she lifted suitcases and golf bags. Dr. Contreras diagnosed a lumbar paraspinal muscle
spasm, lumbar sprain, lumbar pain, and overexertion from repetitive lifting. While he obtained a
5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

Id.

10

A traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).

4

history of the June 8, 2015 work incident, he did not directly attribute the diagnosed conditions
to that incident. Consequently, Dr. Contreras’ report is of diminished probative value on the
issue of causal relationship.11
In the form report that same date, Dr. Contreras diagnosed lumbar strain and checked
“yes” that the condition was caused or aggravated by employment. The Board has held,
however, that when a physician’s opinion on causal relationship consists only of checking “yes”
to a form question, without explanation or rationale, that opinion has little probative value and is
insufficient to establish a claim.12
On June 12, 2015 Dr. Contreras evaluated appellant for low back strain and indicated that
she had not filed an injury claim but intended to speak with her supervisor. He diagnosed lumbar
pain, lumbar sprain, lumbar paraspinal muscle spasm, and overexertion from repetitive lifting.
Dr. Contreras listed work restrictions and noted that appellant had used a chiropractor for 30
years. He did not, however, specifically address the cause of the diagnosed conditions or relate
the conditions to her lifting on June 8, 2015.13 A report from a physician addressing causation
and well supported by medical rationale is particularly necessary given appellant’s long history
of chiropractic treatment for her back.14
In his June 19, 2015 report, Dr. Contreras again diagnosed lumbar pain, lumbar sprain,
lumbar paraspinal muscle spasm, and overexertion from repetitive lifting. He found that
appellant could perform modified employment lifting and pushing up to 30 pounds. In reports
dated June 26 and July 1, 2015, Dr. Virgilio diagnosed lumbar sprain that had improved after a
back injury and found that she could try her usual work duties. Again, however, the physicians
do not address causation. As discussed, medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.15
On appeal appellant maintains that her physicians diagnosed lumbar sprain and spasms in
addition to pain, and thus provided a diagnosed condition. She also notes that her physicians
placed her on limited duty and prescribed medication. OWCP found that appellant’s physician
diagnosed pain rather than a specific medical condition. Appellant has not met her burden to
submit a well-reasoned medical report explaining how the work incident caused a diagnosed
medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
11

See J.B., Docket No. 15-0201 (issued October 6, 2015); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

Deborah L. Beatty, 54 ECAB 340 (2003).

13

See supra note 11.

14

See H.J., Docket No. 15-0705 (issued November 2, 2015).

15

See M.B., Docket No. 14-635 (issued June 12, 2014); Michael E. Smith, 50 ECAB 313 (1999).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury to
her lower back causally related to a June 8, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 9, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

